Electronically Filed
                                                      Supreme Court
                                                      SCWC-29998
                                                      05-JUL-2012
                                                      09:09 AM



                          NO. SCWC-29998


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I



        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                vs.


         KEVIN ANTHONY, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 29998; CR. NO. 07-1-2349)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ.,

    and Circuit Judge Border, assigned by reason of vacancy)


          Petitioner/Defendant-Appellant’s application for writ


of certiorari filed on May 22, 2012, is hereby rejected.


          DATED:   Honolulu, Hawai'i, July 5, 2012.

James S. Tabe, deputy public       /s/ Mark E. Recktenwald
defender, for petitioner
                                   /s/ Paula A. Nakayama


                                   /s/ Simeon R. Acoba, Jr.


                                   /s/ Sabrina S. McKenna 


                                   /s/ Patrick W. Border